Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 1 of 30 PageID: 663



 NOT FOR PUBLICATION                                             ECF 65

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 JAMES STILE,                       :
                                    :    Civ. Action No. 17-2693(RMB)
                  Plaintiff         :
                                    :
       v.                           :                OPINION
                                    :
 WARDEN JORDAN HOLLINGSWORTH        :
 et al.,                            :
                                    :
                  Defendants        :

 APPEARANCES:

 Francis X. Manning, Esq.
 STRADLEY, RONON, STEVENS & YOUNG, LLP
 Liberty View
 457 Haddonfield Road
 Suite 100
 Cherry Hill, NJ 08002

 Adam Joseph Petit, Esq.
 Joseph William Catuzzi, Esq.
 STRADLEY RONON STEVENS & YOUNG LLP
 2005 Market Street
 Suite 2600
 Philadelphia, PA 19103

 Samantha Beth Kats, Esq.
 STRADLEY RONON STEVENS & YOUNG LLP
 Great Valley Corporate Center
 30 Valley Stream Parkway
 Malvern, PA 19355
           On behalf of Plaintiff

 Jessica Rose O’Neill, Assistant United States Attorney
 Office of the U.S. Attorney, District of New Jersey
 401 Market Street
 4th FLOOR
 P.O. BOX 2098
 Camden, NJ 08101
           On behalf of Defendants
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 2 of 30 PageID: 664



 BUMB, United States District Judge

        On April 20, 2017, Plaintiff brought this Bivens and Federal

 Tort Claim action, alleging he was subjected to unconstitutional

 conditions of confinement while incarcerated for two years at the

 Federal Correctional Institution             in Fort Dix, New Jersey (“FCI

 Fort Dix”). (Compl., ECF No. 1.) This matter comes before the Court

 upon   Defendants    Warden     Jordan   Hollingsworth     and   Warden   David

 Ortiz’s (“Defs.”) Partial Motion to Dismiss Counts I, II and III

 of   Plaintiff’s    Amended     Complaint.      (“Defs.’   Partial   Mot.   to

 Dismiss,”   ECF    No.   65);   Plaintiff’s     Opposition   to   Defendants’

 Partial Motion to Dismiss (“Pl’s Opp. Brief,” ECF No. 73); Reply

 Brief in Further Support of Partial Motion to Dismiss Counts I, II

 and III of Plaintiff’s Amended Complaint (“Defs.’ Reply Brief,”

 ECF No. 76); and Plaintiff’s Sur-Reply Brief in Support of His

 Opposition to Defendants’ Partial Motion to Dismiss. (“Pl’s Sur-

 Reply Brief,” ECF No. 78 at 10.) This Court will decide the motions

 on the briefs without an oral hearing, pursuant to Federal Rule of

 Civil Procedure 78(b). For the reasons discussed below, the Court

 will grant in part and deny in part Defendants’ Partial Motion to

 Dismiss.

 I.     PROCEDURAL HISTORY

        As required by 28 U.S.C. § 1915(e)(2)(b) and § 1915A, this

 Court reviewed the pro se complaint on October 23, 2017, and

 permitted certain claims related to the environmental conditions

                                          2
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 3 of 30 PageID: 665



 at FCI Fort Dix against Wardens Hollingsworth and Ortiz to proceed,

 noting that they were subject to further briefing pursuant to the

 United States Supreme Court’s decision in Ziglar v. Abbasi, 137 S.

 Ct. 1843 (2017). (Opinion and Order, ECF Nos. 4, 5.) Defendants

 moved for dismissal of Plaintiff’s remaining claims. (First Mot.

 to Dismiss, ECF No. 29.) Plaintiff responded with a motion to amend

 his complaint to state his constitutional claims as tort claims

 under the Federal Tort Claims Act. (Mot. to Amend, ECF No. 32.)

 Plaintiff was appointed counsel on March 20, 2019. (Order, ECF No.

 42.) After discussions with the Court, counsel filed an amended

 complaint on August 13, 2019. (Am. Compl., ECF No. 51.) Upon

 service of the amended complaint, Defendants filed the present

 partial motion to dismiss Counts I, II and III and a motion for

 partial summary judgment on Claim IV.

 II.   AMENDED COMPLAINT

       Plaintiff alleges the following in his amended complaint.

 Plaintiff was confined at FCI Fort Dix from June 2015 to December

 2017. (Am. Compl. ¶1, ECF No. 51.) During that time, the United

 States of America was responsible for his care. (Id., ¶4.) Warden

 Hollingsworth was the warden of Fort Dix from June 2015 until

 approximately October 2016 and Warden Ortiz was the prison's warden

 from approximately October of 2016 through, at least, the remainder

 of Plaintiff’s confinement. (Id., ¶¶5-6.)



                                      3
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 4 of 30 PageID: 666



        Plaintiff alleges that during his confinement at Fort Dix, he

 was subject to deprivations of potable water, overcrowded and

 unsanitary conditions, and exposure to asbestos, mold and toxic

 fumes. (Id., ¶¶13-103.) As early as 2015, Warden Hollingsworth

 (and    subsequently     Warden     Ortiz)       became        aware     of    water

 contamination at Fort Dix. (Am. Compl. ¶155, ECF No. 51.) However,

 Defendants did not address the contamination and, as a result,

 Plaintiff was forced to consume and bathe in water that was

 contaminated    with   dangerous    chemicals.         (Id.)    Recognizing     the

 dangers posed by the contaminated water, FCI Fort Dix prison staff

 used their own bottled water and bottled water distributed by the

 Government. (Id., ¶25.) On multiple occasions, staff at Fort Dix

 would   tell   Plaintiff   "do    not   drink     the    water."       (Id.,   ¶28.)

 Realizing that something was wrong with the water, Plaintiff

 requested bottled water, but his requests were denied by Defendants

 and others. (Id., ¶¶30-31.) Thus, Plaintiff contends, he was forced

 to consume contaminated water for years. (Id., ¶133.)

        For the duration of Plaintiff’s confinement at FCI Fort Dix,

 Plaintiff also alleges that he was forced to live in severely

 overcrowded    conditions,    sharing       a   room    with    twelve    inmates,

 amounting to just 43 square feet of living space for each inmate.

 (Id., at ¶60.) This was significantly less than the mandated sixty

 square feet, as set forth in Program Statement-1060.11, Part

 7(3)(b), which states, "any multiple occupancy housing, areas in

                                         4
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 5 of 30 PageID: 667



 a low security institution must provide at least 60 square feet

 per inmate." (Id.) The Warden Defendants were aware of the chronic

 overcrowding at FCI Fort Dix. (Id., ¶72.) In the amended complaint,

 Plaintiff alleges that as a result of overcrowding his residence

 had inadequate sanitation, including leaking bathroom pipes and

 refuse in the halls. (Id., ¶¶73-83.)

       Plaintiff   was    also   exposed      to    asbestos    in    the    prison's

 flooring tiles and pipe coverings throughout the prison. (Id.,

 ¶¶84-89.)   Additionally,       he   was    exposed     to   breathing      airborne

 asbestos during a three-day demolition project in the law library,

 where he spent time because he was not notified of the asbestos

 exposure. (Id., ¶¶89-94.)

       Plaintiff was exposed to black mold and toxic fumes. (Id.,

 ¶¶39-46.) The black mold permeated throughout Plaintiff’s primary

 residence and remained unabated despite repeated complaints. (Id.,

 ¶¶43-45.) Likewise, Plaintiff was exposed to carbon monoxide and

 other fumes from jets operating close to his residence daily. (Id.,

 ¶¶47-59.) Thus, Plaintiff suffered injuries including consumption

 of chemicals, damages to his respiratory system, an exacerbation

 of   pre-existing       conditions,        numerous     bacterial       infections,

 Escherichia    coli   (commonly      known    as   E.   coli),      urinary      tract

 infections,    severe    emotional     distress       and    anguish,      and   other

 injuries. (Id., ¶104.)



                                        5
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 6 of 30 PageID: 668



       In Count I, Plaintiff brings a claim under the Federal Tort

 Claims Act (“FTCA”) against the United States. 28 U.S.C. §§ 1346,

 2671-2680. He claims that the United States breached a duty to

 provide him with clean water, clean air and a sanitary environment.

 (Am. Compl., ¶¶132-37.) Count II under the FTCA is for negligence

 per se in violation of federal and state environmental statutes,

 such as the Safe Drinking Water Act and the Clean Water Act. (Id.,

 ¶¶138-142.) In Count III, Plaintiff seeks to recover from the

 present warden, Warden David Ortiz, and the former warden, Jordan

 Hollingsworth, under a Bivens theory of liability. (Id., ¶¶143-

 156.) Plaintiff claims that the wardens were aware of the various

 environmental issues as well as the overcrowding and that they

 maintained policies that allowed the conditions to persist. (Id.)

 III. STANDARD OF REVIEW

       Defendants   raise   a   factual    challenge    to   subject   matter

 jurisdiction over Counts I and II, pursuant Federal Rule of Civil

 Procedure   12(b)(1),    arguing   that    Plaintiff    has   not   met   the

 jurisdictional requirements of the FTCA.         Rule 12(b)(1) permits a

 party to challenge subject matter jurisdiction in a responsive

 pleading. A factual challenge to subject matter jurisdiction is

 more than a pleading deficiency, but rather the failure to comport

 with jurisdictional prerequisites, U.S. ex rel. Atkinson v. PA.

 Shipbuilding Co., 473 F.3d 506, 512 (3d Cir. 2007) (citations

 omitted)). When deciding a factual challenge to jurisdiction, a

                                      6
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 7 of 30 PageID: 669



 court can look at materials beyond the pleadings. Gould Elecs.

 Inc. v. United States, 220 F.3d 169, 176-77 (3d Cir. 2000)).

       Additionally, Defendants seek dismissal of Count III of the

 amended complaint under Rule 12(b)(6) for failure to state a claim

 upon which relief may be granted. When considering a Rule 12(b)(6)

 motion to dismiss, courts must accept a plaintiff’s allegations as

 true “with the important caveat that the presumption of truth

 attaches only to those allegations for which there is sufficient

 “factual matter” to render them “plausible on [their] face.”

 Schuchardt v. President of the United States, 839 F.3d 336, 347

 (3d Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679

 (2009)). The plausibility determination is context-specific and

 requires a reviewing court to draw on its judicial experience and

 common sense. Id. (citations omitted).

       A plaintiff has the burden of pleading sufficient “factual

 matter” but need not plead “specific facts.” Id. (quoting Boykin

 v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 569 (2007) and Erickson v. Pardus,

 551 U.S. 89, 93 (2007)). “Implicit in the notion that a plaintiff

 need not plead ‘specific facts’ to survive a motion to dismiss is

 that courts cannot inject evidentiary issues into the plausibility

 determination.” Id., (citing Twombly, 550 U.S. at 556). A court

 may not dismiss a complaint based on the court’s “assessment that

 the   plaintiff   will   fail   to   find   evidentiary   support   for   his

                                       7
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 8 of 30 PageID: 670



 allegations    or    prove    his   claim    to   the   satisfaction     of     the

 factfinder.” Id. (quoting Twombly, 550 U.S. at 573.)

       In reviewing the sufficiency of a complaint, a court must

 first identify the legal elements required to state a cognizable

 claim. Argueta v. U.S. Immigration and Customs Enforcement, 643

 F.3d 60, 74 (3d Cir. 2011) (citing Iqbal, 129 S. Ct. at 1950,

 Santiago v. Warminster Tp., 629 F.3d 121, 129-30 (3d Cir. 2010)).

 Second, the court should identify allegations that are no more

 than conclusions that are not entitled to an assumption of truth.

 Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016).

 “[T]he clearest indication that an allegation is conclusory and

 unworthy of weight in analyzing the sufficiency of a complaint is

 that it embodies a legal point.” Connelly, 809 F.3d at 790 (citing

 Peñalbert–Rosa v. Fortuño–Burset, 631 F.3d 592, 595 (1st Cir. 2011)

 (citation and internal quotation marks omitted).

       Third,   a    court    must   determine     whether    the   “well-pleaded

 factual allegations plausibly give rise to an entitlement to

 relief.” Argueta, 643 F.3d at 74 (citing Iqbal, 129 S. Ct. at 1950,

 Santiago, 629 F.3d at 129-30.) The plausibility requirement “‘is

 not akin to a ‘probability requirement.’” Id. (quoting Iqbal, 129

 S. Ct. at 1949). The plausibility requirement requires a pleading

 to show “‘more than a sheer possibility that a defendant has acted

 unlawfully.’” Connelly, 809 F.3d at 786 (quoting Iqbal, 556 U.S.

 at   678)).    Allegations      that   are    “merely       consistent   with    a

                                         8
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 9 of 30 PageID: 671



 defendant's liability” … are not enough. Santiago, 629 F.3d at 133

 (quoting Iqbal, 129 S. Ct. at 1949–50 (internal quotation marks

 omitted)).      Where   there   is    an       allegation    consistent   with   a

 defendant’s      liability   but     there       is   an   “obvious   alternative

 explanation,” the inference of the defendant’s liability is not

 plausible. Id.

 IV. DISCUSSION

       A.   Jurisdiction Over FTCA Claims

            1.      Applicable Law

       “Under the doctrine of sovereign immunity, the United States

 ‘is immune from suit save as it consents to be sued….’” Cooper v.

 Comm'r, 718 F.3d 216, 220 (3d Cir. 2013) (quoting United States v.

 Testan, 424 U.S. 392, 399 (1976) (citation and internal quotation

 marks omitted)). “Absent a waiver, sovereign immunity shields the

 Federal Government and its agencies from suit”. FDIC v. Meyer, 510

 U.S. 471, 475 (1994)).

       The FTCA is a limited waiver of sovereign immunity over claims

 against the federal government and its agencies. Dolan v. U.S.

 Postal Service, 546 U.S. 481, 484-85 (2006). For jurisdiction under

 28 U.S.C. § 1346(b)(1), a claim must be made

            [1] against the United States, [2] for money
            damages, ... [3] for injury or loss of
            property, or personal injury or death [4]
            caused by the negligent or wrongful act or
            omission of any employee of the Government [5]
            while acting within the scope of his office or
            employment, [6] under circumstances where the

                                            9
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 10 of 30 PageID: 672



             United States, if a private person, would be
             liable to the claimant in accordance with the
             law of the place where the act or omission
             occurred.’

 CNA v. United States, 535 F.3d 132, 141 (3d Cir. 2008), as amended

 (Sept. 29, 2008) (quoting FDIC v. Meyer, 510 U.S. 471, 477 (1994)

 (quoting 28 U.S.C. § 1346(b)(1)) (alterations in original)).

       Furthermore, 28 U.S.C. § 2675(a) mandates that a tort action

 “shall not be instituted” against the United States unless two

 prerequisites have been satisfied: (1) “the claimant shall have

 first presented the claim” to the agency and (2) the claim “shall

 have been finally denied by the agency in writing.” 28 U.S.C. §

 2675(a). Stated another way, no FTCA action may be commenced on a

 claim against the United States until the claimant has first

 presented, and exhausted, the available administrative remedies

 prior to bringing suit in any court. McNeil v. United States, 508

 U.S. 106, 111-13 (1993). If a plaintiff files a suit without

 having submitted a timely claim to the appropriate agency, the

 suit must be dismissed. Id. at 112-13 (1993); Perez-Barron v.

 United States, 480 F. App’x 688, 691 (3d Cir. 2012). A complaint

 must also be dismissed for lack of jurisdiction if a plaintiff

 submits an administrative claim to the agency and then files a

 complaint before either: (1) the agency has finally denied the

 claim in writing, or (2) the six-month period for agency action




                                      10
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 11 of 30 PageID: 673



 has expired, the complaint must be dismissed for lack of subject

 matter jurisdiction. Id. at 112-13.

             2.     The Parties’ Arguments

       Defendants contend that Plaintiff has not complied with the

 administrative exhaustion requirement that is a jurisdictional

 prerequisite to bringing an FTCA claim in a federal district court.

 (Defs.’ Brief, ECF No. 65-1 at 28.) Plaintiff filed the original

 complaint on April 20, 2017. (Defs.’ Brief, ECF No. 65-1 at 30.)

 Plaintiff never filed an administrative claim before filing the

 complaint. (Id., citing Declaration of Tara Moran (“Moran Decl.”),

 ECF No. ECF No. 65-2.) Plaintiff first submitted an administrative

 claim on June 5, 2017. (Id., ¶3, Ex. 1.) A few days later, the

 Bureau of Prisons (“BOP”) responded by notifying Plaintiff that

 because his claim involved multiple unrelated allegations, he must

 refile separate claims. (Id., ¶4, Ex. 2.) Plaintiff failed to

 respond to the BOP’s letter and did not take any further actions

 to exhaust his administrative remedies. (Id., ¶5.)

       Defendants contend that Plaintiff’s filing cannot satisfy the

 presentment      requirement   because    Plaintiff   filed   his   original

 complaint before the agency had “finally denied” the claim “in

 writing.” 28 U.S.C. § 2675(a). (Defs.’ Brief, ECF No. 65-1 at 31.)

 The subsequent filing of an amended complaint cannot undo the fact

 that the suit was initiated before administrative exhaustion was

 achieved. (Id., citing e.g., McNeil, 508 U.S. at 112; Perez-Barron,

                                      11
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 12 of 30 PageID: 674



 480 F. App’x at 691; Wadhwa v. Nicholson, 367 F. App’x 322, 325

 (3d Cir. 2010)). Therefore, Defendants assert that the Court lacks

 jurisdiction over Counts I and II, and they should be dismissed.

       In   opposition,      Plaintiff     contends    that   he    met   the

 jurisdictional requirements for his FTCA claims. (Pl’s Brief, ECF

 No. 73 at 11.) Upon screening Plaintiff’s original complaint, the

 Court was unsure whether Plaintiff intended to bring an FTCA claim,

 thus stated that if Plaintiff "intended to bring an FTCA claim, he

 must file an amended complaint, establishing that he met the

 jurisdictional prerequisites." (Pl’s Brief, ECF No. 73 at 10,

 citing ECF. No. 4 at 5.) Following the Court's Order, Plaintiff

 amended his complaint and presented a claim under the FTCA against

 the United States of America. (Id. at 11.)

       Plaintiff    claims    that   he    satisfied   the    two   statutory

 prerequisites, prior to asserting his FTCA claim, by presenting

 his claim to the BOP on May 30, 2017, and responding to the BOP’s

 letter requiring him to submit separate “SF95” forms on June 17,

 2017. (Id., citing Declaration of James Stile, (“Stile Decl.”)

 ¶¶2-3, ECF No. 73 at 22.) The BOP still has not issued a written

 decision on Plaintiff’s administrative claims. (Id., citing Stile

 Decl., ¶5.) Pursuant to 28 U.S.C. § 2675(a), the FTCA claims may

 be considered denied "any time" after six months. (Id.) If the

 Court finds that it lacks jurisdiction, Plaintiff will seek to

 file the FTCA claim in a separate complaint. (Id. at 13.)

                                      12
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 13 of 30 PageID: 675



       In reply, Defendants contend that Plaintiff’s individual SF-

 95 forms were not presented to the agency. (Defs.’ Reply Brief,

 ECF No. 73 at 6.) Pursuant to 28 C.F.R. § 14.2, “a claim shall be

 deemed to have been presented when a Federal agency receives from

 a claimant, his duly authorized agent or legal representative, an

 executed Standard Form 95 or other written notification of an

 incident…” (Defs.’ Reply Brief, ECF No. 73 at 6.)) Defendants

 contend Plaintiff failed to meet his burden to demonstrate that

 the federal agency was in actual receipt of his claim. (Id.,

 quoting Lightfoot v. U.S., 564 F.3d 625, 628 (3d Cir. 2009) (“We

 now join these sister Courts in rejecting the mailbox rule and

 holding that a plaintiff must demonstrate that the Federal agency

 was in actual receipt of the claim, whether on initial presentment

 or   on   a    request   for   reconsideration.”))    According    to   the

 Declaration of Tara Moran, Plaintiff never refiled his claims on

 individual SF-95 forms. (Id., citing Moran Decl. ¶5.) In response,

 Plaintiff asserts that there is a fact question requiring discovery

 of whether Defendants received Plaintiff’s SF-95s. (Pl’s Sur-

 reply, ECF No. 78 at 10-11.)

               3.   Analysis

       Upon review of the original complaint, the Court concludes

 that Plaintiff, acting pro se in April 2017, raised an FTCA claim.

 In Plaintiff’s jurisdictional statement, he asserted jurisdiction

 under Bivens and 28 U.S.C. § 1346. (Compl., ECF No. 1 at 2-3.)

                                      13
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 14 of 30 PageID: 676



 Consistent with an FTCA claim, Plaintiff named the United States

 of   America   as   a    defendant,    based    on     alleged    negligence   of

 government employees. (See generally, Compl., ECF No. 1.) The

 complaint was filed on April 20, 2017, and the BOP received

 Plaintiff’s first submission regarding his claims on June 5, 2017.

 (Moran Decl., ¶3, ECF No. 65-2.) This was well in advance of the

 Court’s October 23, 2017 Opinion and Order, directing Plaintiff to

 file     an    amended     complaint         establishing        exhaustion    of

 administrative remedies if he was asserting an FTCA claim. (Opinion

 and Order, ECF Nos. 4, 5.)

        As such, Plaintiff prematurely filed an FTCA complaint on

 April    20,   2017,     without      meeting    the     FTCA     jurisdictional

 requirements. Plaintiff’s FTCA claims were not saved by filing an

 amended complaint on August 13, 2019. See Priovolos v. Fed. Bureau

 of Investigation, 686 F. App'x 150, 152 (3d Cir. 2017) (“the

 subsequent filing and denial of a claim after suit has been

 commenced does not overcome the failure to exhaust administrative

 remedies and premature filing of the complaint”) (quoting McNeil,

 508 U.S. at 111-12.)) Therefore, the Court lacks jurisdiction over

 Plaintiff’s FTCA claims, and Counts I and II are dismissed without

 prejudice. 1




 1 Plaintiff seeks leave of court to file a new FTCA action. Leave
 of court is not required to file a new action and Defendants may
 raise any defenses deemed proper if such action is filed.
                                         14
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 15 of 30 PageID: 677



       B.     Whether Special Factors Counsel Hesitation in Implying
              a Bivens Remedy for an Eighth Amendment Conditions of
              Confinement Claim

       Defendants ask the Court to dismiss the claims in Count III,

 arguing the Court should not extend the Bivens damages remedy into

 this new context because (1) there are alternative processes

 available to protect the interests at issue here and (2) special

 factors counsel against extending Bivens to this context. (Defs.’

 Brief, ECF No. 65-1 at 11.)          “Whether a cause of action exists is

 not a question of jurisdiction, and may be assumed without being

 decided” See Bistrian, 912 F.3d at 89 n.15 (quoting Air Courier

 Conference of Am. v. Am. Postal Workers Union AFL-CIO, 498 U.S.

 517, 523 n.3 (1991)). Thus, the Court assumes a damages remedy is

 available for allegations of failure to protect Plaintiff from

 environmental conditions that pose a serious risk to his health

 and for conditions that caused Plaintiff to suffer a serious

 medical need to be removed from exposure to those conditions, and

 that Defendants were aware of the risks but refused to protect

 Plaintiff. See Helling v. McKinney 509 U.S. 25 (1993) (holding

 Eighth Amendment claim exists where conditions posed a serious

 risk to prisoner’s       future health); Estelle v. Gamble, 429 U.S. 97

 (1976)     (holding    allegations    that   prisoner      suffered   a   serious

 medical need and prison official was deliberately indifferent to

 the   need    for     treatment   states     an   Eighth    Amendment     claim).

 Therefore, the Court turns to the qualified immunity defense.

                                        15
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 16 of 30 PageID: 678



       C.        Qualified Immunity on Bivens Claims

       Defendants         assert    the    affirmative            defense    of     qualified

 immunity to the Eighth Amendment conditions of confinement claims.

                 1.   Standard of Review

       The defense of qualified immunity to a Bivens claim may

 properly be addressed at the motion to dismiss stage. See e.g.

 Iqbal, 556 U.S. at 672. “The doctrine of qualified immunity shields

 government officials from Bivens claims and money damages, unless

 a plaintiff can establish that the official violated a statutory

 or   constitutional         right,       and        that   the    right     was    ‘clearly

 established at the time of the challenged conduct.’” Bryan v.

 United States, 913 F.3d 356, 362 (3d Cir. 2019) (citing Pearson v.

 Callahan, 555 U.S. 223, 236 (2009)).

       There are two inquiries in determining qualified immunity

 and courts may address the inquiries in either order. Pearson v.

 Callahan, 555 U.S. at 232.               The two inquiries are              (1) “whether

 the facts that [the plaintiff] has alleged . . . make out a

 violation of a constitutional right” and (2) if so “whether the

 right      at    issue    was     ‘clearly          established.’”        Id.     (citations

 omitted).

       A constitutional right is “clearly established” if, at the

 time of the challenged conduct, “‘[t]he contours of [a] right [are]

 sufficiently clear’” that every “‘reasonable official would have

 understood that what he is doing violates that right.’” Ashcroft

                                                16
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 17 of 30 PageID: 679



 v. al-Kidd, 563 U.S. 731, 741 (2011) (emphasis added) (quoting

 Anderson v. Creighton, 483 U.S. 635, 640 (1987). To meet this

 standard, existing precedent must have placed the constitutional

 question beyond debate. Id.         (citation omitted). The inquiry must

 involve a high degree of specificity of the challenged conduct in

 relation to the existing precedent. D.C. v. Wesby, 138 S. Ct. 577,

 590 (2018) (citation omitted). If “a reasonable officer might not

 have known for certain” that the particular conduct ascribed to

 him “was unlawful,” then he “is immune from liability.” Abbasi,

 137 S. Ct. at 1867.

        Thus, to apply the doctrine of qualified immunity, courts

 must   look    to   the   constitutional   right   at   issue.    Government

 officials are liable only for their own conduct; accordingly, they

 must have had some sort of personal involvement in the alleged

 constitutional violation. Argueta v. U.S. Immigration & Customs

 Enforcement, 643 F.3d 60, 71 (3d Cir. 2011). Liability under Bivens

 cannot be predicated on the doctrine of respondeat superior. See

 Iqbal, 556 U.S. at 676.

        The   Eighth   Amendment’s    prohibition   on   cruel    and   unusual

 punishment applies to deprivations that constitute an “unnecessary

 and wanton infliction of pain,” including “those that are ‘totally

 without penological justification.’” Rhodes v. Chapman, 452 U.S.

 337, 346 (1981) (quoting Gregg v. Georgia, 428 U.S. 153, 183

 (1976)). “[A] prison official violates the Eighth Amendment only

                                       17
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 18 of 30 PageID: 680



 when two requirements are met.” Farmer v. Brennan, 511 U.S. 825,

 834 (1994).

       First,     “the   deprivation      alleged    must   be,    objectively,

 ‘sufficiently serious,’” resulting in “the denial of ‘the minimal

 civilized measure of life’s necessities.’” Id. at 834 (quoting,

 respectively, Wilson v. Seiter, 501 U.S. 294, 298 (1991) and Rhodes

 v. Chapman, 452 U.S. at 347)). The Eighth Amendment “‘does not

 mandate comfortable prisons.’” Wilson, 501 U.S. at 298 (quoting,

 Rhodes, 452 U.S. at 349). However, it is “cruel and unusual

 punishment to hold convicted criminals in unsafe conditions.”

 Youngberg v. Romeo, 457 U.S. 307, 315–316 (1982); see also Helling,

 509 U.S. at 33 (“The Amendment, as we have said, requires that

 inmates be furnished with the basic human needs, one of which is

 ‘reasonable safety.’”) (quoting DeShaney v. Winnebago County Dep’t

 of Social Services, 489 U.S. 189, 200 (1989)).

       In challenges to conditions that pose an “unreasonable risk

 of serious damage to [a prisoner’s] future health,” a prisoner

 must allege that the exposure is of an unreasonably high level.

 Helling, 509 U.S. at 35. The objective factor of the claim “also

 requires a court to assess whether society considers the risk that

 the   prisoner    complains   of   to    be   so   grave   that   it   violates

 contemporary standards of decency to expose anyone unwillingly to

 such a risk.” Id. at 36.



                                         18
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 19 of 30 PageID: 681



       Second, for an Eighth Amendment conditions of confinement

 claim, “a prison official must have a ‘sufficiently culpable state

 of mind.’” Mammana v. Fed. Bureau of Prisons, 934 F.3d 368, 372–

 73 (3d Cir. 2019) (quoting Farmer, 511 U.S. at 834 (quoting Wilson,

 501 U.S. at 297.). “In prison-conditions cases that state of mind

 is one of ‘deliberate indifference’ to inmate health or safety

 ....” Id. (quoting Farmer, 511 U.S. at 834) (quoting Wilson, 501

 U.S. at 302-03.) “[D]eliberate indifference requires that the

 ‘prison official must both know of and disregard an excessive risk

 to inmate health or safety.’” Id. (quoting Woloszyn v. County of

 Lawrence, 396 F.3d 314, 321 (3d Cir. 2005) (omissions in original)

 (quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir.

 2001)).

             2.    The Parties’ Arguments

       Defendants contend, under the first step of the qualified

 immunity test, that neither Warden Hollingsworth nor Warden Ortiz

 personally participated in the deprivation of a constitutional

 right. (Defs.’ Brief, ECF No. 65-1 at 24.) The sole allegations of

 personal involvement against the wardens are that they were “aware”

 of    the    asbestos,    water    contamination,      mold,    inadequate

 ventilation, lack of sanitation, and overcrowding, and that they

 “maintained policies that allowed these conditions” to persist; in

 other words, mere conclusory statements. (Id. at 25.)



                                      19
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 20 of 30 PageID: 682



       Defendants state that Plaintiff does not allege how the

 wardens had control over things such as the water supply, asbestos

 tiling on the floor, flight paths of jets, or the designation of

 federal inmates to this particular facility. (Id. at 25-26.)

 Defendants argue that the law requires far more to proceed on a

 Bivens claim. (Id. at 26.) Because Plaintiff has not alleged the

 personal involvement required to hold an individual responsible

 for   damages    under    Bivens,       the    claims   against    the   individual

 defendants should be dismissed at the first step of the qualified

 immunity analysis. (Id. at 27.)

       At   the   second    step    of    the    qualified   immunity        analysis,

 Defendants assert that it would not be clear to a reasonable

 officer that his conduct was a violation of a specific right, where

 the conduct was awareness of asbestos, mold, jet fumes, poor

 bathroom sanitation and overcrowding. (Defs.’ Brief, ECF No. 65-1

 at 28.) Defendants argue that “awareness” of these conditions, in

 the   absence    of   further     allegations      that   the     Wardens    had   any

 information      regarding   Plaintiff’s         health   conditions     or   health

 concerns, is not something that a reasonable officer would believe

 violated    a    clearly     established        constitutional       right.     (Id.)

 Defendants submit they are entitled to qualified immunity. (Id.)

       Plaintiff disagrees, noting that prison officials have an

 obligation to provide adequate food, clothing, shelter, medical

 care, and must "take reasonable measures to guarantee the safety

                                           20
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 21 of 30 PageID: 683



 of the inmates." (Pl’s Opp. Brief, ECF No. 73 at 19, quoting Stile

 v. United States,      Civ. No. 17-2693 (RMB), 2017 WL 4779617, at *3

 (D.N.J. Oct. 23, 2017). Plaintiff contends that he alleged a

 sufficient factual basis to show that the Warden Defendants were

 aware of the serious constitutional violations occurring at Fort

 Dix,    were   deliberately    indifferent            to   those   violations   and

 acquiesced to them. (Id. at 19-20.)

        Plaintiff refers to allegations in the amended complaint that

 Defendants     were   aware   of   the        water    contamination    at   levels

 thousands of times higher than the federal government's health

 advisory level for drinking water, yet they refused to provide

 Plaintiff with an alternative water supply, compelling him to

 continue to consume contaminated water. (Id. at 20.) Similarly, he

 alleges Defendants were aware of the dangerous level of asbestos,

 mold and polluted air from jet fumes, exacerbated by inadequate

 ventilation in the prison, and that he complained to Defendants

 that these conditions were exacerbating his medical conditions and

 increasing his risk of cancer and other future harm to his health.

 (See generally, Am. Compl., ECF No. 51.)

        Likewise, Plaintiff alleges the Warden Defendants were aware

 of the widespread overcrowding at Fort Dix, leading to unsanitary

 conditions. (Pl’s Opp. Brief, ECF No. 73 at 21.) Plaintiff contends

 that the persistence, duration, and scope of the overcrowding



                                          21
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 22 of 30 PageID: 684



 showed    that   the    Warden       Defendants      "maintained       a    policy   of

 overcrowding" that resulted in sanitation problems. (Id.)

             3.    Analysis

                   a.        Overcrowding Claim

       Plaintiff’s overcrowding claim is not supported by clearly

 established precedent. Brown v. Plata is relevant Supreme Court

 precedent governing Eighth Amendment claims concerning overcrowded

 prisons. 563 U.S. 493 (2011). In Plata, the Court affirmed an

 injunction requiring a 137.5% design capacity prison population

 limit, necessary to provide constitutionally adequate medical and

 mental health care to prisoners. Id. at 541. The lower court found

 the extent of overcrowding, 190% of systemwide design capacity,

 was    “extraordinary”        and     “almost      unheard     of.”        Coleman   v.

 Schwarzenegger,      922     F.   Supp.     2d    882,   920   (E.D.       Cal.   2009).

 Overcrowding in the reception centers was at or above 200% design

 capacity, making “it impossible to provide adequate medical and

 mental health services to inmates entering the California prison

 system.” Id. at 924. Space was insufficient to screen and treat

 prisoners. Id. Exam rooms were so small that actual physical exams

 were virtually impossible. Id.

       Other issues impacted by the overcrowding in Plata included

 forcing    prisons     to    house    25%    of   prisoners    outside       of   their

 classification levels; severe bed shortages at every level of

 mental health care, resulting in inmates “decompensating and …

                                             22
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 23 of 30 PageID: 685



 ending   up   in    mental       health      conditions       far    more     acute    than

 necessary;” triple bunking in gymnasiums and dayrooms never meant

 for   housing,      with       documented         disease    outbreaks        and   riots;

 inadequate staffing in addition to inadequate space to provide for

 additional     staffing;         and    an        increase     of    foreseeable        and

 preventable suicides. See generally 922 F. Supp. 2d 882 (E.D. Cal.

 2009).

       Plaintiff’s allegations of overcrowding, that he was housed

 in a twelve-man room with only 43 square feet per inmate and that

 the   overcrowding         caused      spread       of     disease    and      unsanitary

 conditions such as overflowing trash cans, excessive humidity from

 the showers, leaking pipes, and unsanitary shared telephones, fall

 far   short   of   the     clearly     established          precedent    of    an    Eighth

 Amendment violation in Plata. See also Hubbard v. Taylor, 538 F.3d

 229, 233-34 (3d Cir. 2008) (triple-celling of pre-trial detainees

 with only sixteen unencumbered square feet per prisoner in a cell

 did not violate the Constitution where adequate space existed in

 common    rooms).        The   Court    will       grant     qualified      immunity     to

 Defendants on Plaintiff’s Eighth Amendment overcrowding claim.

                     b.     Remaining claims of dangerous environmental
                            conditions

       Apart   from       his    overcrowding         claims,     Petitioner         alleges

 exposure to mold, asbestos, jet fumes and contaminated water,

 conditions which allegedly violate the Clean Water Act, Safe


                                              23
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 24 of 30 PageID: 686



 Drinking Water Act and Clean Air Act. (See Am. Compl., ¶¶13-59,

 84-118.) The Supreme Court, in Helling, held that a plaintiff could

 state a cause of action under the Eighth Amendment by alleging

 that the defendants, with deliberate indifference, exposed him to

 levels   of    environmental   tobacco    smoke   (“ETS”)   that   posed   an

 unreasonable risk of serious damage to his future health. 509 U.S.

 at 35. The plaintiff in Helling was housed in a cell with a five-

 pack a day smoker. Id. The Supreme Court explained that

               The Eighth Amendment requires more than a
               scientific and statistical inquiry into the
               seriousness of the potential harm and the
               likelihood that such injury to health will
               actually be caused by exposure to ETS. It also
               requires a court to assess whether society
               considers the risk that the prisoner complains
               of   to  be   so   grave   that  it   violates
               contemporary standards of decency to expose
               anyone unwillingly to such a risk. . . . the
               subjective factor, deliberate indifference,
               should be determined in light of the prison
               authorities' current attitudes and conduct.

 Helling, 509 U.S. at 36.

       The Supreme Court decision in Estelle is also relevant to

 Plaintiff’s claims here. In Estelle, the Supreme Court clearly

 established that deliberate indifference to serious medical needs

 of prisoners constitutes the unnecessary and wanton infliction of

 pain, which violates the Eighth Amendment. 429 U.S. at 104. The

 Third Circuit, in Taylor v. Atkinson, 316 F.3d 257 (3d Cir. 2003),

 held that an illness arising from an inmate’s exposure to an

 environmental toxin, ETS in that case, could constitute a serious

                                      24
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 25 of 30 PageID: 687



 medical need if the condition endangered the inmate’s existing

 health and appropriate medical treatment required removal from the

 exposure. Id. at 266-67 (citing Estelle, 429 U.S. 97).

       Solely for purposes of this motion to dismiss, the Court

 accepts    as   true    the    allegations   in   the   amended   complaint

 concerning: (1) Plaintiff’s level of exposure to toxins in the air

 and water at FCI Fort Dix; (2) his allegations that Defendants

 were aware of the serious to risk to his health posed by those

 conditions and their refusal to address those conditions; and that

 the conditions caused or exacerbated his illnesses and/ or caused

 a serious risk of future damage to his health. For the purposes of

 this motion, the Court will assume Plaintiff has stated an Eighth

 Amendment conditions of confinement claim, as described in Helling

 and Estelle. See Taylor, 316 F.3d at 263-66 (affirming district

 court’s denial of qualified immunity where the plaintiff alleged

 facts which, if proven, would establish that “he was unwillingly

 exposed to levels of ETS [environmental tobacco smoke] that pose

 an unreasonable risk of future harm;” that “society has become

 unwilling to tolerate the imposition on anyone of continuous

 unwanted risks of second-hand smoke[;]” and that Defendants knew

 the ETS was dangerous and that Plaintiff was exposed to it. )

       For the second prong of the qualified immunity analysis,

 however, the Court cannot accept disputed factual allegations as

 true.     The   Court   must    determine    whether    the   environmental

                                       25
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 26 of 30 PageID: 688



 conditions were such that a reasonable officer would believe he

 violated a clearly established constitutional right by not taking

 action to protect Plaintiff from the dangers posed to his health,

 and that dangers to his future health were of the type that society

 was unwilling to tolerate imposition of those risks on anyone

 unwilling. See Atkinson, 316 F.3d at 264 (affirming denial of

 qualified immunity at the summary judgment stage without weighing

 the underlying evidence). For certain of the alleged dangerous

 conditions, discovery is needed. The Court will discuss each

 condition in turn.

       Plaintiff alleges daily jet activity of takeoffs and landings

 in close proximity to the building where he was housed caused him

 to breathe carbon monoxide fumes at a level sufficient to cause

 him to suffer a serious medical need or that the condition posed

 a   serious   risk   to   Plaintiff’s     future   health,   and   that   the

 Defendants were aware of these facts and did nothing to protect

 Plaintiff. (Am. Compl. ¶¶47-59.) Plaintiff has not pled sufficient

 facts to establish that defendants were deliberately indifferent

 to his serious medical need caused by air pollution from jet

 activity. He has not alleged that he complained to any medical

 provider about symptoms he suffered after breathing jet fumes or

 that any medical provider recommended that he be removed from the

 area where jet fumes polluted the air. Further, the Court cannot

 conclude, based on the facts alleged in the complaint, “that

                                      26
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 27 of 30 PageID: 689



 society considers the risk that the prisoner complains of to be so

 grave that it violates contemporary standards of decency to expose

 anyone unwillingly to such a risk.” Helling, 509 U.S. at 36.

 Therefore,    Defendants    are   entitled      to   qualified     immunity    on

 Plaintiff’s Eighth Amendment claim regarding air pollution from

 jet activity.

       Plaintiff also alleges he was exposed to black mold for two

 years, that it permeated his entire residence, particularly the

 showers, and that the ceiling fans caused the mold spores to become

 airborne, exacerbating his COPD and emphysema. (Am. Compl. ¶¶39-

 46.) He alleges inadequate ventilation exacerbated the risks to

 his health. (Id. ¶¶56, 58, 62.) “The mere presence of mold does

 not   indicate     an   objectively    serious       deprivation    of     life's

 necessities.” Forde v. Fischer, No. CIV.A 08-5026(JAG), 2009 WL

 5174650, at *4 (D.N.J. Dec. 16, 2009) (listing cases). Plaintiff

 has not alleged the basis for his belief that exposure to the mold

 was dangerous to his health or that Defendants were aware it was

 dangerous    and   they   did   nothing    to   alleviate   it. 2    The    Court

 concludes Defendants are entitled to qualified immunity because




 2 If Plaintiff can allege facts supporting his knowledge that the
 black mold he was exposed to was dangerous, or that a medical
 provider recommended that he should not be exposed to the mold
 because it exacerbated his medical conditions and defendants were
 deliberately indifferent to the medical provider’s recommendation,
 he can seek reconsideration of Defendants’ qualified immunity on
 this claim.
                                       27
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 28 of 30 PageID: 690



 the risk caused by mold, if it is not known to pose a danger to a

 person’s health, is not “so grave that it violates contemporary

 standards of decency to expose anyone unwillingly to such a risk.”

       Plaintiff also alleges that he complained to Defendants that

 exposure     to   the   mold    exacerbated    his    COPD   and     emphysema.

 Defendants, however, are the warden and former warden of the

 facility, not medical providers. “[A]bsent a reason to believe (or

 actual knowledge) that prison doctors or their assistants are

 mistreating (or not treating) a prisoner, a non-medical prison

 official . . . will not be chargeable with the Eighth Amendment

 scienter     requirement   of    deliberate    indifference.”        Spruill   v.

 Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Plaintiff does not allege

 that he complained to a medical provider about exacerbation of his

 symptoms and they refused to treat him or that the non-medical

 defendants ignored a medical provider’s recommendation for removal

 of the mold or moving Plaintiff to a different environment. Based

 on   these    allegations,      Defendants    are    entitled   to    qualified

 immunity because Plaintiff fails to state an Eighth Amendment

 claim.

       Plaintiff alleges he was forced to drink and bathe in water

 contaminated by lead, PFOA, TCE, PCE, vinyl chloride, benzene,

 halogenated hydrocarbons and other dangerous chemicals, far in

 excess of the safe level for drinking by government standards.

 (Am. Compl., ECF No. 51 ¶¶13-38.) Discovery is required to show

                                       28
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 29 of 30 PageID: 691



 the level of these contaminates in the water, the duration of time

 that Plaintiff consumed water that was contaminated at this level,

 and that Defendants were aware the contamination created a serious

 medical need or that the contamination posed a serious risk to

 Plaintiff’s future health.

       The presence of asbestos is another condition that Plaintiff

 alleges was harmful to his health. Plaintiff alleges he was exposed

 daily to asbestos in the flooring tiles and mastic glue, which

 were worn down and created airborne dust when swept and stripped;

 he was exposed to airborne asbestos during a three-day law library

 demolition;      and   he   was   exposed     daily   to   asbestos    laden    pipe

 coverings throughout the buildings, all of which infiltrated his

 lungs over two years. (Am. Compl. ¶¶84-103.) Although Plaintiff’s

 claims appear overstated, as they are generalized, discovery is

 required to determine whether Defendants knew that the wear and

 tear on the floor tiles or the asbestos on pipe coverings caused

 asbestos to become airborne; whether Defendants knew that if

 Plaintiff was in the law library during the three-day demolition

 he would be exposed to a dangerous level of asbestos, and whether

 they knew these conditions harmed Plaintiff’s health or posed a

 serious risk to Plaintiff’s future health.

       In sum, the Court cannot determine whether Defendants are

 entitled    to    qualified       immunity     without     discovery     on    these

 questions    of   fact      concerning   contaminated      water   and    asbestos

                                          29
Case 1:17-cv-02693-RMB-AMD Document 82 Filed 06/04/20 Page 30 of 30 PageID: 692



 exposure. See Oliver v. Roquet, 858 F.3d 180, 189 (3d Cir. 2017)

 (postponement of qualified immunity defense pending discovery is

 appropriate        where,    without     discovery,   a   plaintiff   “would    be

 foreclosed from being able to show that there is a question of

 fact    as    to    whether    [the    defendant]     knowingly   violated     his

 [constitutional right].”

 V.     CONCLUSION

        For the reasons discussed above, Defendants’ partial motion

 to dismiss Counts I, II and III of the amended complaint is granted

 in part, and denied in part. Plaintiff’s FTCA claims are dismissed

 for lack of jurisdiction. Defendants are entitled to qualified

 immunity on Plaintiff’s Eighth Amendment overcrowding claim, jet

 fume exposure claim and mold exposure claim. The Court postpones

 ruling on Defendants’ qualified immunity to Plaintiff’s remaining

 Eighth       Amendment      conditions    of    confinement   claims,   pending

 discovery.



 An appropriate Order follows.



 Date:    June 3, 2020                           s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 UNITED STATES DISTRICT JUDGE




                                            30
